

Exhibit 10.2
 
SECURED PROMISSORY NOTE
 
$1,500,000
Las Vegas, Nevada
June 1, 2009



 
FOR VALUE RECEIVED, the undersigned, LAS VEGAS GAMING, INC., a Nevada
corporation ("Maker"), hereby promises to pay to the order of IGT, a Nevada
corporation ("Payee") at 9295 Prototype Drive, Reno, Nevada 89521, by wire
transfer or cashiers check, the principal sum of ONE MILLION FIVE HUNDRED
THOUSAND AND NO/100 Dollars ($1,500,000), or such lesser amount as may be
payable hereunder pursuant to the terms of this Secured Promissory Note,
together with accrued interest on the outstanding principal balance from day to
day remaining as herein specified.
 
1.           Payments.  The outstanding principal balance of this Secured
Promissory Note, together with all accrued but unpaid interest, shall be due and
payable in one payment on January 29, 2010 (the "Due Date"). Maker may prepay
all or any portion of the principal of this Secured Promissory Note without
giving Payee prior written notice of its intention to make such prepayment and
without a prepayment penalty. Any prepayment shall be accompanied by a payment
of all accrued interest on the amount of principal being prepaid.
 
All payments and prepayments of principal or interest on this Secured Promissory
Note shall be made in lawful money of the United States of America at the
address of Payee indicated above, or such other place as the holder of this
Promissory Note shall designate in writing to Maker. Each payment under this
Secured Promissory Note shall be credited first to accrued but unpaid interest
and then to the principal balance of this Secured Promissory Note.
 
2.           Interest Rate.  The outstanding principal balance hereof shall bear
interest commencing June 1, 2009 and continuing thereafter prior to maturity at
a fluctuating rate per annum which shall from day to day be equal to the lesser
of (a) the Maximum Rate (hereinafter defined) or (b) 10.0% (the "Note Rate");
provided, however, if at any time the Note Rate shall exceed the Maximum Rate,
thereby causing the interest rate hereon to be limited to the Maximum Rate, then
any subsequent increase in the Maximum Rate will increase the rate of interest
hereon to the Maximum Rate until the total amount of interest accrued hereon
equals the amount of interest which would have accrued hereon if the Note Rate
had at all times been in effect. All past due principal and interest shall bear
interest at the lesser of (i) the Maximum Rate or (ii) 18%. "Maximum Rate" means
the maximum rate of nonusurious interest permitted from day to day by applicable
law.
 
Each change in the rate to be charged on this Secured Promissory Note shall be
effective without notice as of the effective date of each change in the Maximum
Rate. Interest on the indebtedness evidenced by this Secured Promissory Note
shall be computed on the basis of a year of 365 or 366 days, as the case may be,
and the actual number of days elapsed (including the first day but excluding the
last day).
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
Notwithstanding anything to the contrary contained herein, no provisions of this
Secured Promissory Note shall require the payment or permit the collection of
interest in excess of the Maximum Rate. If any excess of interest in such
respect is herein provided for, or shall be adjudicated to be so provided, in
this Secured Promissory Note or otherwise in connection with this loan
transaction, or is otherwise charged or received by Payee in connection with
this Secured Promissory Note, the provisions of this paragraph shall govern and
prevail, and neither Maker nor the sureties, guarantors, successors or assigns
of Maker shall be obligated to pay the excess amount of such interest, or any
other excess sum paid for the use, forbearance or detention of sums loaned
pursuant hereto. If for any reason interest in excess of the Maximum Rate shall
be deemed charged, required or permitted by any court of competent jurisdiction,
any such excess shall be applied as a payment and reduction of the principal of
indebtedness evidenced by this Secured Promissory Note; and, if the principal
amount hereof has been paid in full, any remaining excess shall forthwith be
paid to Maker. In determining whether or not the interest paid or payable
exceeds the Maximum Rate, Maker and Payee shall, to the extent permitted by
applicable law, (a) characterize any nonprincipal payment as an expense, fee, or
premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the indebtedness evidenced by this Secured Promissory Note so that the
interest for the entire term does not exceed the Maximum Rate.
 
3.           Security.  This Secured Promissory Note is executed as of September
4, 2009 to be effective as of June 1, 2009 and is a continuation of the
indebtedness of Maker to Payee incurred pursuant to, and is secured and
guaranteed as provided in, that certain IGT-LVGI Binding Term Sheet dated
February, 2009 between Maker and Payee (the "Advance Term Sheet"), as
supplemented and amended on the terms set forth herein. The obligation of Maker
to Payee pursuant to the Advance Term Sheet and this Secured Promissory Note is
secured by all the assets of Maker as set forth in the Advance Term Sheet, the
Security Agreement between Maker and Payee dated May 22, 2009 (the "Security
Agreement"), the Trademark Security Agreement between Maker and Payee dated May
22, 2009 (the "First Trademark Security Agreement"), the Trademark Security
Agreement between Maker and Payee dated June 8, 2009 (the "Second Trademark
Security Agreement"), the Patent Security Agreement between Maker and Payee
dated May 22, 2009 (the "First Patent Security Agreement"), and the Patent
Security Agreement between Maker and Payee dated June 8, 2009 (the "Second
Patent Security Agreement") (the Advance Term Sheet, the Security Agreement, the
First Trademark Security Agreement, the Second Trademark Security Agreement, the
First Patent Security Agreement, and the Second Patent Security Agreement, the
"Security Documents"). Reference is hereby made to the Security Documents for a
description of the properties and assets in which a lien or security interest
has been granted, the nature and extent of the security, the terms and
conditions upon which the liens and security interests were granted and the
rights of the holder of this Promissory Note in respect thereof. Without
limiting the foregoing or any other provision of this Promissory Note, for and
in consideration of Payee's agreement to extend the due date of the indebtedness
incurred under the Advance Term Sheet to January 29, 2010 as contemplated in
this Promissory Note, to secure the prompt, punctual, and faithful performance
of all and each of the Liabilities (as defined in the Security Agreement), Maker
hereby grants to Payee, for the benefit of Payee and any affiliate of Payee (and
hereby reconfirms its grant to Payee, for the benefit of Payee and any affiliate
of Payee, pursuant to the Security Documents of), a continuing security interest
in and to, and assigns to Payee the following (subject only to the terms of that
certain Lien Release dated August 19, 2009 executed by Payee in favor of Maker
pursuant to which Payee released its lien on certain specified assets of Maker
that were sold by Maker pursuant to that certain Asset Purchase Agreement dated
August 19, 2009 between Maker and Gaming Arts, LLC), and each item thereof,
whether now owned or now due, or in which Maker has an interest, or hereafter
acquired, arising, or to become due, or in which Maker obtains an interest, and
all products, proceeds, substitutions, and accessions of or to any of the
following (all of which, together with any other property in which Payee may in
the future be granted a security interest, is referred to herein as the
"Collateral"):
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
(a)           All accounts and accounts receivable;
 
(b)           All inventory;
 
(c)           All general intangibles;
 
(d)           All equipment;
 
(e)           All goods;
 
(f)           All fixtures;
 
(g)           All chattel paper.
 
(h)           All letter-of-credit rights;
 
(i)           All payment intangibles;
 
(j)           All supporting obligations;
 
(k)           All books, records, and information relating to the Collateral
and/or to the operation of Maker's business, and all rights of access to such
books, records, and information, and all property in which such books, records,
and information are stored, recorded, and maintained;
 
(l)           All leasehold interests;
 
(m)           All investment property, instruments, documents, deposit accounts,
money, policies and certificates of insurance, deposits, impressed accounts,
compensating balances, cash, or other property;
 
(n)           All insurance proceeds, refunds, and premium rebates, including,
without limitation, proceeds of fire and credit insurance, whether any of such
proceeds, refunds, and premium rebates arise out of any of the foregoing. ((a)
through (m)) or otherwise; and
 
(o)           All liens, guaranties, rights, remedies, and privileges pertaining
to any of the foregoing ((a) through (n)), including the right of stoppage in
transit.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
All terms used in this Section 3 and not otherwise defined in this Promissory
Note shall have the meanings given to them in the Nevada Uniform Commercial
Code. It is intended that the Collateral include all assets of Maker.
 
4.           Events of Default.  Maker shall be in default hereunder upon the
happening of any of the following events or conditions (each such event or
condition hereinafter referred to as an "Event of Default"):
 
(a)           Maker shall fail to pay when due any principal of or accrued and
unpaid interest on this Promissory Note on or before three business days after
Payee has given Maker written notice of such payment default.
 
(b)Maker shall breach any of the terms of any of the Security Documents.
 
(c)           Maker shall fail to pay when due any principal of or accrued and
unpaid interest on any indebtedness of Maker for borrowed money, and such
failure to pay shall remain unremedied for a period of five business days.
 
(d)           Maker or any subsidiary of Maker shall breach any of the terms of
any agreement between Maker or any of its subsidiaries, on the one hand, and
Payee or any of its affiliates, on the other hand.
 
(e)           Maker shall commence a voluntary proceeding seeking liquidation,
reorganization, or other relief with respect to itself or its debts under any
bankruptcy, insolvency, or other similar law now or hereafter in effect, or
seeking the appointment of a trustee, receiver, liquidator, custodian, or other
similar official for it or a substantial part of its property or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it or
shall make a general assignment for the benefit of creditors or shall take any
corporate action to authorize any of the foregoing.
 
(f)           Any involuntary proceeding shall be commenced against Maker
seeking liquidation, reorganization, or other relief with respect to it or its
debts under any bankruptcy, insolvency, or other similar law now or hereafter in
effect, or seeking the appointment of a trustee, receiver, liquidator,
custodian, or other similar official for it or a substantial part of its
property, and such involuntary proceeding shall remain undismissed and unstayed
for a period of ninety (90) days.
 
(g)           The failure by Maker to timely file with the United States
Securities and Exchange Commission all reports and other documents required of
the Maker under the Securities Act of 1933 and the Securities Exchange Act of
1934.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
5.           Remedies.  Maker shall promptly notify Payee upon becoming aware of
the occurrence of an Event of Default hereunder. Upon the occurrence of any
Event of Default set forth in clauses (b) or (c) above, the entire unpaid
principal balance of and accrued interest on this Secured Promissory Note shall
immediately become due and payable with no action required by the holder hereof.
Upon the occurrence of any other Event of Default, the holder hereof may, at its
option, declare the entire unpaid principal of and accrued interest on this
Secured Promissory Note immediately due and payable without notice, demand or
presentment, all of which are hereby waived, and upon such declaration the same
shall become and shall be immediately due and payable. Failure of the holder
hereof to exercise this option shall not constitute a waiver of the right to
exercise the same upon the occurrence of a subsequent Event of Default.
 
If the holder hereof expends any effort in any attempt to enforce payment of all
or any part or installment of any sum due the holder hereunder, or if this
Secured Promissory Note is placed in the hands of an attorney for collection, or
if it is collected through any legal proceedings, all reasonable collection
costs and fees incurred by the holder, including reasonable attorneys' fees
shall be added to the principal amount of this Secured Promissory Note.
 
6.           GOVERNING LAW; VENUE.  THIS SECURED PROMISSORY NOTE SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA AND
THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS SECURED PROMISSORY
NOTE IS PERFORMABLE IN CLARK COUNTY, NEVADA. ANY ACTION OR PROCEEDING UNDER OR
IN CONNECTION WITH THIS SECURED PROMISSORY NOTE AGAINST MAKER OR ANY OTHER PARTY
EVER LIABLE FOR PAYMENT OF ANY SUMS OF MONEY PAYABLE ON THIS SECURED PROMISSORY
NOTE MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT IN CLARK COUNTY, NEVADA. MAKER
AND EACH SUCH OTHER PARTY HEREBY IRREVOCABLY (I) SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURTS AND (II) WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN SUCH
COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF PAYEE TO BRING ANY ACTION OR PROCEEDING AGAINST MAKER OR ANY OTHER
PARTY LIABLE HEREUNDER OR WITH RESPECT TO ANY COLLATERAL IN ANY STATE OR FEDERAL
COURT IN ANY OTHER JURISDICTION. ANY ACTION OR PROCEEDING BY MAKER OR ANY OTHER
PARTY LIABLE HEREUNDER AGAINST PAYEE SHALL BE BROUGHT ONLY IN A COURT LOCATED IN
CLARK COUNTY, NEVADA.
 
7.           Waivers.  Maker and each surety, guarantor, endorser, and other
party ever liable for payment of any sums of money payable on this Secured
Promissory Note jointly and severally waive notice, presentment, demand for
payment, protest, notice of protest and nonpayment or dishonor, notice of
acceleration, notice of intent to accelerate, notice of intent to demand,
diligence in collecting, grace, and all other formalities of any kind, and
consent to all extensions without notice for any period or periods of time and
partial payments, before or after maturity, and any impairment of any collateral
securing this Secured Promissory Note, all without prejudice to the holder. The
holder shall similarly have the right to deal in any way, at any time, with one
or more of the foregoing parties without notice to any other party, and to grant
any such party any extensions of time for payment of any of said indebtedness,
or to release or substitute part or all of the collateral securing this Secured
Promissory Note, or to grant any other indulgences or forbearances whatsoever,
without notice to any other party and without in any way affecting the personal
liability of any party hereunder.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
8.           ENTIRETY.  THIS SECURED PROMISSORY NOTE, THE BINDING TERM SHEET,
THE SECURITY DOCUMENTS, AND ALL OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
EXECUTED AND DELIVERED BY MAKER IN CONNECTION WITH THE INDEBTEDNESS EVIDENCED BY
THE BINDING TERM SHEET, AND THIS SECURED PROMISSORY NOTE EMBODY THE FINAL,
ENTIRE AGREEMENT OF MAKER AND PAYEE WITH RESPECT TO THE INDEBTEDNESS EVIDENCED
BY THIS SECURED PROMISSORY NOTE AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE INDEBTEDNESS EVIDENCED BY THIS SECURED PROMISSORY NOTE AND MAY
NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE. THERE ARE NO ORAL
AGREEMENTS BETWEEN MAKER AND PAYEE.
 
MAKER:      LAS VEGAS GAMING, INC.


By:  /s/          Las Vegas Gaming, Inc.                              
Name:            Bruce A. Shepard                                        
Title:             Chief Financial Officer                                 


Address for Notice:


Las Vegas Gaming, Inc.
3980 Howard Hughes Parkway, Suite 450
Las Vegas, Nevada 89169
Attn: Bruce Shepard


PAYEE:          IGT
By:  /s/           Craig Billings                                              
Name:             Craig Billings                                             
Title:               VP of Corp Fin                                           


Address for Notice:


IGT
9295 Prototype Drive
Reno, Nevada 89521
Attn:           Craig Billings
                     J. Kenneth Creighton


 

 
- 6 -

--------------------------------------------------------------------------------

 
